DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims included in the prosecution are claims 24-42.

Information Disclosure Statement
The information disclosure statement filed 07/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
Claim 33 is objected to because of the following informalities:  “and” in the last line should be recited as --- or --- to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 25 and 26 recite hydrated water. The claims are indefinite since it is unclear how the term “hydrated” further modifies water and whether hydrated water is distinct from water. The specification discloses in paragraph [0021] that the term “hydrated” refers to any substance that has a water content. Water in itself has water. Therefore, it is unclear how the term hydrated, which means having water, is used to modify the term water and whether hydrated water is distinct from water. 
To obviate this issue, it is suggested that the claims be amended to recite “wherein the calcium hypochlorite is hydrated and contains water in an amount….”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 24- 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Brennan et al. (US 2004/0214738, Oct. 28, 2004).
Mullins et al. disclose water treatment composition comprising 35-95 wt. % calcium hypochlorite, 1 to 50 wt. % magnesium sulfate or a hydrate thereof, 0.1 to 10 wt. % lime, and 0.1 to 55 wt. % a water soluble zinc salt or a hydrate thereof (i.e. additive) (abstract). The amount of 0.1 to 10 wt. % lime is preferable (¶ [0025]). Suitable calcium hypochlorite includes hydrated forms of calcium hypochlorite containing at least about 55% by weight of Ca(OCl2) and having a water content of from about 4 to about 15 wt. % (¶ [0022]). Suitable hydrates of magnesium sulfate include magnesium sulfate heptahydrate (¶ [0024]). The composition may be in granular form or compacted into tablets, pellets, or other solid forms (¶ [0018]). Any shape or size tablet may be used (¶ [0029]). The tableted composition have an average dissolving rate of less than about 150 grams/day. In other words, a 300 gram tablet will take at least 2 days to dissolve  (¶ [0030]). The tablet may be 250-300 grams (¶ [0031]). 
Mullins et al. differ from the instant claims insofar as not disclosing greater than 10% and up to about 20% lime. 
However, Brennan et al. disclose tablets that are slow dissolving and containing mixtures of hydrated calcium hypochlorite with magnesium sulfate heptahydrate (¶ [0003]). It is believed that these blended tablets are more stable with the inclusion of lime, resulting in a long shelf life of the tablets. Also, the inclusion of lime into the blend appears to extend the chlorine delivery time of the tablet in an aqueous environment (¶ [0025]).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have optimized the amount of lime in the tablet of Mullins et al. through routine experimentation to the claimed amount in order to achieve a specific desired dissolving rate of the tablet since lime extends chlorine delivery time of tablets as taught by Brennan et al. and Mullins et al. disclose wherein the dissolving rate of the tablet may be less than about 150 grams/day. One of ordinary skill in the art would have known that the amount of lime may be optimized since Mullins et al. disclose wherein the amount of 0.1 to 10 wt. % lime is preferable and not required. 
	In regards to instant claim 26 reciting wherein the calcium hypochlorite contains hydrated water between 16% and 25%, Mullins et al. disclose hydrated forms of calcium hypochlorite having a water content of from about 4 to about 15 wt. %. An amount of about 15% reasonably includes 16%. Also, a prima facie case of obviousness exists 
	In regards to instant claims 36 and 37 reciting having a dissolution rate such that the shaped articles dissolves in a range of 3 to 14 days and 3-7 days, respectively, Mullins et al. wherein an average dissolving rate of less than 100 grams per day is preferable and wherein the tablet may be 300 grams. As such, it would have been obvious to one of ordinary skill in the art that the tablet of Mullins et al. may dissolve in at least 3 days. 

2.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Brennan et al. (US 2004/0214738, Oct. 28, 2004), and further in view of Rumberger et al. (US 2012/0258156, Oct. 11, 2012).
	The teachings of Mullins et al. and Brennan et al. are discussed above. Mullins et al. and Brennan et al. do not disclose wherein the composition is puck-shape.
	However, Rumberger et al. disclose a shaped composition for use in delivering a substantially uniform concentration of a functional agent (e.g., an antimicrobial sanitizing agent) to a flowing stream of water (abstract). Calcium hypochlorite is preferred as antimicrobial food-safe sanitizing agents (¶ [0145]). The shaped composition may have diameter greater than the height so as to provide a relatively a short, squat, puck-like configuration (¶ [0047]).
prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a puck-like configuration since this is a known and effective shape for calcium hypochlorite compositions as taught by Rumberger et al. 

3.	Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Brennan et al. (US 2004/0214738, Oct. 28, 2004), Rumberger et al. (US 2012/0258156, Oct. 11, 2012), and further in view of Iwanski (US 4,692,335, Sep. 8, 1987).
	The teachings of Mullins et al.,Brennan et al., and Rumberger et al. are discussed above. Mullins et al., Brennan et al., and Rumberger et al. do not disclose wherein the composition has a diameter between 1 to 4 inches and a thickness between 1 and 2 inches.
	However, Iwanski discloses a solid article comprising a compressed mixture of granular calcium hypochlorite and a solid wax binder (abstract). In the case of a tablet, it is preferred that the diameter of such tablet be between about 3 inches and about 3.5 inches and be about 1 to 2 inches thick (col. 3, lines 45-51). 
Mullins et al. disclose wherein any shape or size tablet may be used. Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a diameter of about 3 inches to about 3.5 inches and a thickness of about 1 to 2 inches since this is a known and effective size for calcium hypochlorite tablets as taught by Iwanski. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18 and 24-36 of copending Application No. 16/543,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite method of using the pending claim composition) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 24-42 are rejected.
No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.